Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.  Claims 1, 3-5, 7-8, and 19 are pending.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Risser (U.S. Pub. No. 2018/0068463) in view of Shen (U.S. Pub. No. 2018/0173997).
Regarding Claim 1, Risser teaches a method of translating a source signal of a first domain into a virtual signal of a second domain which is different from the first domain (Fig. 5, style transfer method), the method comprising: receiving a source signal of a first domain (Fig. 5, block 505, content source image); obtaining a destination signal of a second domain (Fig. 5, block 510, style source image); identifying a plurality of features in the source signal of the first domain and features of the destination signal (paragraph [0097], content features from the content images, which are equated to the features of the source signal, are identified for blending with the style features, which are equated to features of the destination signal; and Fig. 5, block 515, paragraph [0098], groups of pixels in the source content image are identified so that loss functions are determined); translating the source signal of the first domain into a first virtual signal of the second domain using a pre-trained neural network, wherein the translating the source signal comprises generating the first virtual signal of the second domain by synthesizing the effective feature of the source signal with the features of the destination signal (Fig. 5, block 525, and paragraphs [0098]-[0098], the content features, which are equated to the effective feature, are blended with the style features, and a synthesized image is produced using convolutional neural network).
Risser does not specifically disclose classifying the plurality of features in the source signal of the first domain into an effective feature of the source signal and an erroneous feature of the source signal based on whether each feature of the plurality of features corresponds to the features of the destination signal of the second domain, wherein the effective feature corresponds to the features of the destination signal and the erroneous feature corresponds to the features of the destination signal, and removing the erroneous feature of the source signal.  However, Shen teaches classifying the plurality of features in the source signal of the first domain into an effective feature of the source signal (paragraphs [0034]-[0038], for a glasses removal operation, portions of realistic image (or face image) that do not correspond to glasses are effective features) and an erroneous feature of the source signal (paragraphs [0034]-[0038], for a glasses removal operation, portions of realistic image (or face image) that correspond to glasses are erroneous features) based on whether each feature of the plurality of features corresponds to the features of the destination signal of the second domain, wherein the effective feature corresponds to the features of the destination signal and the erroneous feature corresponds to the features of the destination signal (paragraphs [0036]-[0037], features in the realistic image (or face image) correspond to the first and second residual images, which are equated to destination signal), and removing the erroneous feature of the source signal (paragraph [0037], glasses are removed).  It would have been obvious to one skilled in the art at the time of the invention to include the feature classification and removal of Shen in the system of Risser, in order to limit the processing only to areas related to the specific feature (see Shen, paragraph [0038]).
Regarding Claim 19, Risser in view of Shen teaches everything that is claimed above with respect to Claim 1.  Risser further teaches a non-transitory computer readable medium storing a program causing a computer to execute the method of claim 1 in paragraph [0068].

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Risser in view of Shen in further view of Rymkowski (U.S. Pub. No. 2018/0082715).
Regarding Claim 3, Risser in view of Shen teaches everything that is claimed above with respect to Claim 1.  Risser does not specifically teach determining whether a quality of the first virtual signal satisfies a predetermined level; and outputting the first virtual signal of the second domain if the quality of the first virtual signal is determined to satisfy the predetermined level. However, Rymkowski teaches, in paragraph [0010], repeating a style transfer process until a desired stylization quality (i.e., predetermined level) has been achieved.  It would have been obvious to one skilled in the art at the time of the invention to output an image that was synthesized by a style transfer method as taught in Risser based on a desired stylization quality being achieved, as taught in Rymkowski, in order to ensure that the output image has a quality that is desired by the user (see Rymkowski, paragraph [0010]).
Regarding Claim 4, Risser in view of Shen and Rymkowski teaches everything that is claimed above with respect to Claim 3.  Risser does not specifically teach if the quality of the first virtual signal is determined to not satisfy the predetermined level, inverting the first virtual signal to a first reconstruction signal of the first domain. However, Rymkowski teaches, in paragraph [0010], repeating a style transfer process until a desired stylization quality has been achieved.  Risser further teaches in paragraphs [0158]-[0161] use of SISR, which includes inverting of images, to perform a style transfer process.  It would have been obvious to one skilled in the art at the time of the invention to repeat a style transfer method, including inversion of images, as taught in Risser based on a desired stylization quality having not been achieved, as taught in Rymkowski, in order to ensure that the eventual output image has a quality that is desired by the user (see Rymkowski, paragraph [0010]).
Regarding Claim 5, Risser in view of Shen and Rymkowski teaches everything that is claimed above with respect to Claim 4.  Risser does not specifically teach generating a second virtual signal from the first reconstruction signal as an input signal, wherein when the quality of the second virtual signal of the second domain does not correspond to the predetermined level, inverting the second virtual signal into a second reconstruction signal of the first domain, and generating a third virtual signal from the second reconstruction signal as an input signal.  However, Rymkowski teaches, in paragraph [0010], repeating a style transfer process until a desired stylization quality has been achieved.  Further, Risser teaches a style transfer process that includes generating a virtual signal from an input signal (Fig. 5, block 525, and paragraph [0098]).  Risser also teaches in paragraphs [0158]-[0161] use of SISR, which includes inverting of images, to perform a style transfer process.  It would have been obvious to one skilled in the art at the time of the invention to repeat a style transfer method as taught in Risser based on a desired stylization quality having not been achieved, as taught in Rymkowski, in order to ensure that the output image has a quality that is desired by the user (see Rymkowski, paragraph [0010]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Risser in view of Shen in further view of Igarashi (JP-2001326806-A).
Regarding Claim 7, Risser in view of Shen teaches everything that is claimed above with respect to Claim 1.  Risser does not specifically teach wherein the source signal of the first domain is an ultrasound image of a fetus, and the destination signal of the second domain is an actual photographic image of a newborn baby. However, Igarashi teaches, on page 3, an image processing system that includes an ultrasound image of a fetus and an image of a baby immediately after childbirth.  It would have been obvious to one skilled in the art at the time of the invention to apply the method of Risser to an ultrasound image of a fetus and an image of a baby immediately after childbirth as taught in Igarashi, in order to generate an image hybrid (see Risser, abstract and paragraph [0061]).
Regarding Claim 8, Risser in view of Shen teaches everything that is claimed above with respect to Claim 7.  Risser does not specifically teach wherein the first virtual signal of the second domain is an actual photographic image of the fetus, which combines features of the actual photographic image with the effective feature of the ultrasound image of the fetus excepting the erroneous feature of the ultrasound image of the fetus.  However, Igarashi teaches, on page 3, an image processing system that includes an ultrasound image of a fetus and an image of a baby immediately after childbirth.  Further, Shen teaches combining images in order to remove features from an image (see Shen, paragraphs [0034]-[0038]).  It would have been obvious to one skilled in the art at the time of the invention to apply the image processing described in Shen to the particular types of images that are disclosed in Igarashi in conjunction with the system of Risser, in order to limit the processing only to areas related to the specific feature (see Shen, paragraph [0038]) and in order to generate an image hybrid (see Risser, abstract and paragraph [0061]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection, which was necessitated by Applicant’s amendment, relies on a reference (Shen) that was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Pu (U.S. Pat. 11250546) teaches correction of a distorted image based on an original image (i.e., blending the distorted image and the original image based on features of the distorted image, see Abstract).
	Penney (U.S. Pat. No. 9858663) teaches synthesis of 2D and 3D images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863 

/NATALIE HULS/Primary Examiner, Art Unit 2863